DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 19 January 2021.  Claims 1 – 7 are pending and currently being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of notch portions” in Claim 5, Line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “roller units” (Lines 5, 7 and 10), “drive units” (Line 7) in Claim 1; “a detection unit” (Line 8) and “the detection unit” (Line 11) in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “the same direction” in Line 8.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a same direction-- will be assumed instead.
In Re Claim 7, the limitation “a same direction” in Line 3 is a second positive recitation of the same limitation in Claim 1, Line 8 and is therefore indefinite.  For the purpose of prior art analysis, the phrase --the same direction-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imai (PG Pub US 20180230987 A1) in view of Mochizuki (PG Pub US 20170028117 A1).

In Re Claim 1, Imai discloses a tube pump (Figure 2) comprising: a housing unit (210) that has an inner peripheral surface (211), which is formed in an arc shape around an axis (X1), along which a tube (220) with flexibility is disposed, and that is opened toward one end side along the axis (paragraph [0055]; Figures 2, 6); 
a pair of roller units (10, 20) that are accommodated in the housing unit (210) and rotate about the axis (X1) in a state in which the tube is blocked (paragraph [0042]; Figure 9); 
a pair of drive units (50, 60) that cause each of the pair of roller units (10, 20) to rotate about the axis (X1) in a same direction (paragraph [0039]; Figure 2).
However, Imai does not disclose a cover member in the housing unit that provides an annular opening region into which the tube is able to be inserted toward the inner peripheral surface.
Nevertheless, Mochizuki discloses a tube pump (Figure 3) comprising a housing unit (6) and a cover member (top plate of rotor 7) that is disposed in the housing unit (6) such that the cover member (7) covers the pair of roller units (8) and provides an annular opening region (6a) into which the tube (“D”) is able to be inserted toward the inner peripheral surface (6aa)(paragraph [0053]; Figures 3, 4, 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the housing unit of Imai to incorporate a cover member as taught by Mochizuki for the purpose of incorporating guide pins that assist in mounting the tube to its attachment position (paragraph [0015] of Mochizuki wherein the guide pins in the cover member guide the tube during operation and assist in moving the tube to its installed positon).  This modification obviates the need for the advancing / retracting drive motor of Imai, and simplifies the apparatus.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (PG Pub US 20180230987 A1) in view of Mochizuki (PG Pub US 20170028117 A1) and further in view of Wang (PG Pub US 20200208624 A1).

In Re Claim 6, Imai and Mochizuki disclose all the limitations of Claim 1, and Imai further discloses that the housing unit includes a recessed part (inside 210) that accommodates the pair of roller units (10, 20).  Although Imai does not disclose a lid unit, however, Mochizuki discloses a lid unit (10) that is able to switch between a closed state in which an entire region of the recessed part (6a) is covered and an opened state in which the lid unit (10) is separated from the recessed part (6a)(paragraph [0056]; Figures 3, 4, 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a lid unit as taught by Mochizuki into the housing unit of Imai for the purpose of preventing dirt/contaminants in the environment from entering the recessed part.
However, Imai and Mochizuki are silent with regards to a detection unit and a control unit that controls the drive units based on the opened/closed state of the lid.
Nevertheless, Wang discloses a tube pump (Figure 8) comprising a lid unit (252) and a detection unit (302) that detects the opened and closed states of the lid unit (252)(paragraph [0074]; Figure 9); and a control unit (304, 306) that controls a drive unit (206), and the control unit (304, 306) performs control such that the drive unit (206) are stopped in a case in which the detection unit (302) detects that the lid unit (252) is in the opened state (paragraph [0074]; Figure 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to add a detection unit and control unit that controls the drive units based on the opened/closed state of the lid as taught by 

In Re Claim 7, Imai, Mochizuki and Wang disclose all the limitations of Claim 6, and Imai further discloses that the control unit (400) is able to execute a first control mode in which the pair of roller units (10, 20) are caused to rotate in the same direction to eject a liquid in the tube (220) and a second control mode in which a rotation angle of each of the pair of roller units (10, 20) is fixed such that the pair of roller units (10, 20) do not come into contact with the tube (220)(paragraphs [0081], [0084]; Figures 9, 10, 14).


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (PG Pub US 20180230987 A1) in view of Klein (PG Pub US 20090053084 A1).

In Re Claim 1, Imai discloses a tube pump (Figure 2) comprising: a housing unit (210) that has an inner peripheral surface (211), which is formed in an arc shape around an axis (X1), along which a tube (220) with flexibility is disposed, and that is opened toward one end side along the axis (paragraph [0055]; Figures 2, 6); 
a pair of roller units (10, 20) that are accommodated in the housing unit (210) and rotate about the axis (X1) in a state in which the tube is blocked (paragraph [0042]; Figure 9); 

However, Imai does not disclose a cover member in the housing unit that provides an annular opening region into which the tube is able to be inserted toward the inner peripheral surface.
Nevertheless, Klein discloses a tube pump (Figure 10) comprising a housing unit (32) and a cover member (34) that is disposed in the housing unit (32) such that the cover member (34) covers the pair of roller units (36) and provides an annular opening region (below “G0”,”G3”, between the rollers 36 and the raceway 26) into which the tube (10) is able to be inserted toward the inner peripheral surface (inside wall surface of 26)(paragraphs [0176],[0177]; Figures 10 – 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the housing unit of Imai to incorporate a cover member as taught by Klein for the purpose of installing the tube into the pump (paragraphs [0177] and [0196] – [0201] of Klein wherein the notches G3 in the cover member are an essential component in the innovative method for inserting the roller pump tubing into the roller pump assembly).  This modification obviates the need for the advancing / retracting drive motor of Imai, and simplifies the apparatus.

In Re Claim 2, Imai and Klein disclose all the limitations of Claim 1, and Imai further discloses that the pair of roller units (10, 20) have a pair of rollers that come into contact with the tube (220), a pair of roller support members (12, 22) that are coupled to the pair of drive units (50, 60) and rotate about the axis (X1) while supporting the pair of .


Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (PG Pub US 20180230987 A1) in view of Klein (PG Pub US 20090053084 A1) and further in view of Stenner (US Patent 3,756,752 A).

In Re Claims 3 and 4, Imai and Klein disclose all the limitations of Claim 1, however, they are silent with regards to the positions of the roller units being visually recognizable via light transmitting material that the cover member is made of.
Nevertheless, Stenner discloses a tube pump (Figure 6) comprising a pair of roller units (7, 8) and a cover member (4) formed of light transmitting material (it is transparent)(Column 2, Lines 9 – 14; Figure 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the cover member of Imai / Klein from light transmitting material as taught by Stenner so that the tube is visible through 

    PNG
    media_image1.png
    776
    863
    media_image1.png
    Greyscale

Annotated Figure 11D of Klein
In Re Claim 5, Imai, Klein and Stenner disclose all the limitations of Claim 3, although Imai does not disclose a plurality of notch portions, however, Klein discloses a plurality of notch portions (G3) formed in the cover member (34), and an opening width of the opening region (between 38 and raceway 26)(paragraph [0177] wherein the notch G3 is disclosed; annotated Figure 11D above wherein the opening width is disclosed).  


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Imai (PG Pub US 20170096995 A1) discloses a tube pump (Figure 2) having a pair of drive units (50, 60) and a cover member (83).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746